
	

114 S2488 IS: Wichita Project Equus Beds Division Authorization Extension Act
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2488
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2016
			Mr. Moran (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the authority of the Secretary of the Interior to carry out the Equus Beds Division of
			 the Wichita Project.
	
	
 1.Short titleThis Act may be cited as the Wichita Project Equus Beds Division Authorization Extension Act. 2.Equus beds divisionSection 10(h) of Public Law 86–787 (74 Stat. 1026; 120 Stat. 1474) is amended by striking 10 years and inserting 20 years.
		
